1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     DAVID THOMPSON,                                     Case No. 3:19-cv-00500-MMD-CLB

7                                        Petitioner,                     ORDER
              v.
8
      JAMES DZURENDA, et al.,
9
                                     Respondents.
10

11           On October 16, 2019, this Court denied § 2254 petitioner David Thompson’s

12   application to proceed in forma pauperis and directed him to pay the $5.00 filing fee within

13   thirty days. (ECF No. 3.) More than the allotted time has elapsed, and Thompson has not

14   paid the filing fee nor contacted the Court about the fee in any way. The Court will thus

15   dismiss the petition without prejudice for failure to comply with this Court’s order to pay

16   the filing fee.

17           The Clerk of Court is directed to detach and file the habeas petition (ECF No. 1-

18   1).

19           It is therefore ordered that this action is dismissed without prejudice as set forth in

20   this order.

21           It is further ordered that a certificate of appealability is denied.

22           The Clerk of Court is further directed to enter judgment accordingly and close this

23   case.

24           DATED THIS 18th day of December 2019.
25

26                                                       MIRANDA M. DU, CHIEF JUDGE
                                                         UNITED STATES DISTRICT COURT
27

28
